

116 HR 4235 IH: Protecting Independent Contractors from Discrimination Act of 2019
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4235IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
			 1967, the Fair Labor Standards Act of 1938, the Americans with
			 Disabilities Act of 1990, the Rehabilitation Act of 1973, and the Genetic
			 Information Nondiscrimination Act of 2008 to require that individuals who
			 perform work for employers as independent contractors be treated as
			 employees.
	
 1.Short titleThis Act may be cited as the Protecting Independent Contractors from Discrimination Act of 2019. 2.Amendments (a)Title VII of the Civil Rights Act of 1964The first sentence of section 701(f) of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e(f)) is amended by inserting or an individual who provides work for an employer under the terms of an independent contract with such employer, after employer,.
 (b)Age Discrimination in Employment Act of 1967The first sentence of section 11(f) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 630(f)) is amended by inserting , an individual who provides work for an employer under the terms of an independent contract with such employer, after employer.
 (c)Fair Labor Standards Act of 1938Section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)) is amended by adding at the end the following:
				
 (5)For purposes of this subsection, the term employee includes an individual who provides work for an employer under the terms of an independent contract with such employer..
 (d)Americans with Disabilities Act of 1990The first sentence of section 101(4) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111(4)) is amended by inserting before the period at the end the following: or an individual who provides work for an employer under the terms of an independent contract with such employer.
 (e)Rehabilitation Act of 1973Section 505(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 794a(a)(1)) is amended by inserting or any individual who provides work for an employer under the terms of an independent contract with such employer after applicant for employment.
 (f)Genetic Information Nondiscrimination Act of 2008Section 201(2)(A) of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff(2)(A)) is amended—
 (1)by striking or at the end of clause (iv); (2)by striking the period at the end of clause (v) and inserting ; or; and
 (3)by adding at the end the following:  (vi)an individual who provides work for an employer under the terms of an independent contract with such employer..
				